Title: [Edward Livingston] to James Madison, 22 October 1829
From: Livingston, Edward
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philada
                                
                                 Octr 22 1829
                            
                        
                        
                        Mr Baring with whose family and connexions you are well acquainted goes to be a witness of the very
                            interesting scene now passing at Richmond and being certain that I could do nothing that would gratify him more I have
                            offered him this introduction. you will find him a gentleman every way worthy of your best attentions. I most exceedingly
                            regret that circumstances do not permit me to accompany him to a place where I should find so many old and venerated
                            friends assembled for so important a purpose and signalizing the close, as they have employed the whole course, of their
                            lives, in perfecting the institutions of our Country With the greatest respect & Esteem Dr Sir
                        
                            
                                
                            
                        
                    